internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-118335-02 cc psi b4 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend date taxpayer spouse family_trust year date partnership child child child f a b c d e x date appraisal y tam-118335-02 issue is the provision in the sale and purchase agreement that provides for the subsequent adjustment of the percentage interest in the limited_partnership subject_to the transfer effective for gift_tax purposes under sec_2511 of the internal_revenue_code conclusion the provision in the sale and purchase agreement is not effective for gift_tax purposes under sec_2511 therefore the gift_tax consequences of the transaction are determined without regard to any adjustment in the partnership_interest transferred that is required under the clause facts on date taxpayer and spouse established family_trust a revocable_trust and designated themselves as co-trustees under the terms of family_trust the trust assets are divided into two trusts trust a and trust b the trust agreement states that spouse and taxpayer each transferred to trust a and trust b respectively that individual’s separately-held property or that individual’s undivided one-half interest in property held by the spouses as tenants in common under the terms of trust b during taxpayer’s life the trustees are directed to pay to taxpayer so much of the net_income and principal of the trust as she may elect to withdraw at taxpayer’s death if spouse has predeceased taxpayer the trust b corpus is to be distributed to the children of spouse and taxpayer in equal shares in year spouse died and taxpayer became sole trustee of trust b on date taxpayer as trustee of trust b of family_trust trust b and taxpayer’s three children child child and child formed partnership the partnership_agreement states that taxpayer as trustee of trust b transferred dollar_figuref dollar_figurea in cash dollar_figureb in publicly_traded_securities and dollar_figurec in real_estate in exchange for a dollar_figure percent general_partnership interest and a percent limited_partnership_interest child child and child each transferred dollar_figured in cash of which roughly dollar_figuree was gifted to each child by taxpayer in exchange for a dollar_figure percent general_partnership interest also on date the following transactions occurred taxpayer created irrevocable_trust for the benefit of taxpayer’s lineal_descendants taxpayer is designated as trustee the trust provides that during the term of the trust trust income and principal is to be distributed in such amounts and at such times as the trustee deems appropriate for the health support maintenance or education of any of taxpayer’s descendants selected by the trustee the taxpayer’s children are granted the right to substitute property in exchange for trust assets of equivalent value as trustee of trust b taxpayer assigned a percent limited_partnership_interest in partnership to herself as trustee of irrevocable_trust in addition taxpayer tam-118335-02 as trustee of trust b executed a sale and purchase agreement sales agreement pursuant to which taxpayer as trustee of trust b seller sold to herself as trustee of irrevocable_trust purchaser a fractional share of the percent limited_partnership_interest in partnership owned by trust b sales agreement describes the fractional share subject_to the sale as follows the numerator of such fraction shall be the purchase_price and the denominator of such fraction shall be the fair_market_value of the percent limited_partnership_interest the fair_market_value of the percent limited_partnership_interest shall be such value as finally determined for federal gift_tax purposes based upon other transfers of limited_partnership interests in the partnership by seller as of date in accordance with the valuation principles set forth in regulation sec_25_2512-1 as promulgated by the united_states treasury under sec_2512 of the internal_revenue_code_of_1986 as amended emphasis added under the sales agreement the purchase_price is defined as the value determined by an appraisal of the percent limited_partnership_interest made as soon as practicable after date in payment of the purchase_price taxpayer as trustee of irrevocable_trust executed a promissory note in the amount of dollar_figurex identified in the note as the purchase_price under the sales agreement with interest at the rate of percent compounded annually interest is payable annually and the note principal is due years less one day after date the note may be prepaid in whole or in part at any time within the term under a security_agreement the promissory note was secured_by all of irrevocable trust’s interests in partnership whenever acquired by the trust child child and child executed a guarantee guaranteeing payment on the note taxpayer as trustee of trust b and as trustee of irrevocable_trust executed documents acknowledging the assignment and assumption of assignment of the limited_partnership_interest and of the fractional interest subject_to the sales agreement in addition all of the general partners executed documents acknowledging the assignments and accepting irrevocable_trust as a substituted limited_partner with respect to the two assignments with respect to the sales agreement these documents refer to the assignment of a fractional share of assignor’s interest as a limited_partner in the partnership on date taxpayer as trustee of trust b and as trustee of irrevocable_trust along with the general partners of partnership executed agreement regarding limited_partnership_interest the agreement the agreement provides that it is effective as tam-118335-02 of date the closing date of the sale of the limited_partnership_interest the agreement states that by virtue of an appraisal of partnership received on date the parties reached a tentative agreement regarding the percentage interest assigned by the seller to the purchaser pursuant to the sales agreement the agreement states t he parties hereto agree that the assignment effected a transfer of a ninety-eight and nine tenths percent limited_partnership_interest in the partnership from seller to purchaser and that the books_and_records of the partnership shall reflect this agreement the parties acknowledge that this agreement is subject_to modification if within the statute_of_limitations applicable to the assignment it shall be determined that the assignment actually conveyed a different percentage than that set forth above the parties agree that if there shall be such a determination the ownership interests in the partnership and distributions previously made from the partnership shall be adjusted taxpayer’s timely filed form_709 united_states gift and generation-skipping_transfer_tax return reporting the transfer of the percent limited_partnership_interest in partnership schedule a part i item reports the transfer of a percent limited_partnership_interest with a value of dollar_figurew the return states that this value represents a pro_rata portion of the total y value of the assets of partnership on the date of transfer to which pro_rata portion a discount was applied by the appraiser due to lack of marketability and minority interest on schedule a part i in item of the gift_tax_return taxpayer also reported the date sale to taxpayer as trustee of irrevocable_trust of a limited_partnership_interest in partnership having a value of x in exchange for a promissory note with a face value of x the return states that the sale did not constitute a gift because the value of the promissory note equaled the value of the partnership_interest sold law and analysis sec_2511 of the internal_revenue_code provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that donative_intent on the part of the transferor is not an essential element in the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor sec_2512 of the code provides that if the gift is made in property the value tam-118335-02 thereof at the date of the gift shall be considered the amount_of_the_gift where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property transferred exceeded the value of the consideration received shall be deemed a gift sec_25_2512-8 provides that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money_or_money's_worth of consideration given therefor however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth in 142_f2d_824 4th cir the taxpayer created trusts for the benefit of his children and transferred to the trusts remainder interests in certain trusts created by his grandfather the taxpayer’s trust_indenture contained the following provision the settlor is advised by counsel and satisfied that the present transfer is not subject_to federal gift_tax however in the event it should be determined by final judgment or order of a competent federal court of last resort that any part of the transfer hereunder is subject_to gift_tax it is agreed by all the parties hereto that in that event the excess property hereby transferred which is decreed by such court to be subject_to gift_tax shall automatically be deemed not to be included in the conveyance in trust hereunder and shall remain the sole property of the settlor free from the trust hereby created the fourth circuit characterized this provision which effectively voided that portion of the transfer determined to be subject_to gift_tax as a device that was contrary to public policy the court noted that the provision discourages the collection of the tax by the public officials charged with its collection since the only effect of an attempt to enforce the tax would be to defeat the gift further the effect of the provision would be to obstruct the administration of justice by requiring the courts to pass upon a moot case if the provision was effective then upon a decision that the gift was subject_to tax the court rendering the decision would then have to conclude that the transfer was not a gift and therefore not subject_to tax finally the effect of the provision if valid would be to void a court’s final judgment that is the provision only tam-118335-02 becomes operative after the court enters a final judgment determining that the transfer is subject_to gift_tax at that point the provision which was necessarily before the court purports to revoke the gift thereby voiding the judgment the court also noted that a court decision regarding the tax consequences of the transaction would not be binding on the donees of the transfer who would not be a party to the tax litigation thus they might enforce the gift notwithstanding a court decision the fourth circuit concluded that the efficacy of a provision that involves this sort of trifling with the judicial process could not be upheld accordingly the court held that the savings_clause was void for gift_tax purposes and the gift_tax consequences of the transfer were determined without regard to the savings_clause commissioner v procter f 2d pincite see also revrul_65_144 1965_1_cb_442 the tax_court reached a similar conclusion in 87_tc_78 in ward a husband and wife transferred shares of stock in a closely_held_corporation to each of their three sons the donors and donees executed a gift adjustment agreement providing that if it should be finally determined for federal gift_tax purposes that the fair_market_value of each share of stock transferred exceeded or was less than dollar_figure the number of shares transferred would be increased or decreased so that the maximum number of shares transferred by each donor to each donee would have a total value of dollar_figure the court noted that as was the case in procter if the condition was given effect there would be no incentive for the commissioner to challenge the value_of_the_gift the court noted furthermore a condition that causes a part of a gift to lapse if it is determined for federal gift_tax purposes that the value_of_the_gift exceeds a given amount so as to avoid a gift_tax deficiency involves the same sort of trifling with the judicial process condemned in procter if valid such condition would compel us to issue in effect a declaratory_judgment as to the stock’s value while rendering the case moot as a consequence ward v commissioner t c pincite the court also noted that there was no assurance that the donors would respect the terms of the adjustment clause and actually reclaim any portion of the stock previously conveyed ward v commissioner t c pincite see also estate of mcclendon v commissioner tcmemo_1993_459 accordingly the court concluded that the provision was not effective for gift_tax purposes finally in revrul_86_41 1986_1_cb_300 a transferred to b an interest in a tract of income-producing realty under the deed b received a one-half undivided_interest in the property in situation the deed provided that if for federal gift_tax purposes the service determined the value of the one-half interest was more than dollar_figure then b’s interest would be reduced so that its value equaled dollar_figure under local law the adjustment clause would compel b’s reconveyance of a fractional share tam-118335-02 of the property on examination of a’s gift_tax_return the service determined the date of gift fair_market_value of the one-half interest to be dollar_figure situation addresses the same facts except that instead of reconveying any portion of the one-half interest b was required to pay to a consideration equal to the excess value the revenue_ruling states that in both cases the purpose of the adjustment clause was not to preserve or implement the original bona_fide intent of the parties as in the case of a clause requiring a purchase_price_adjustment based on an appraisal by an independent third party retained for that purpose rather the purpose of the clause was to recharacterize the nature of the transaction in the event of a future adjustment to a’s gift_tax_return by the service accordingly the revenue_ruling concludes that in both situations the adjustment clause will be disregarded for federal tax purposes we see no difference between the effect of the adjustment clauses at issue in ward and revrul_86_41 and the adjustment provision in this case in the instant case spouse as trustee of trust b transferred the entire percent limited_partnership to the irrevocable_trust pursuant to the sales agreement and the agreement however if the service adjusts the value_of_the_gift of the percent limited_partnership_interest transferred by the spouse on date then under the formula in the sales agreement the denominator of the fraction must be adjusted but not the numerator thereby reducing the fractional portion of the percent interest subject_to the sale and compelling a retransfer of a portion of the percent interest back to trust b thus we believe the case is indistinguishable from the facts presented in ward and situation of revrul_86_41 in all three situations under the adjustment clause at issue if the service or the courts determined that the property subject_to the transfer exceeds the value initially placed on the property by the donor then a portion of the property sufficient to eliminate the imposition of any additional tax_liability is transferred back to the transferor as the court noted in ward v commissioner if in the instant case the condition is given effect there would be no incentive for the commissioner to challenge the value of the limited_partnership_interest subject_to the sale because any adjustment to value would be rendered moot similarly any attempt by a court to opine on the value of the interests would also be rendered moot further as was the case in ward there is no assurance that the agreement would be enforced and any excess partnership_interest transferred back 1545_f2d_700 10th cir is often cited as supporting the efficacy of value adjustment clauses the tax_court in ward distinguished king on the basis that the king transactions sales of stock to trusts for the benefit of taxpayer’s children were determined by the tenth circuit to have been made in the ordinary course of business at arm’s length the tax_court questioned this factual determination but found in any event that the ward transaction was not an arm’s length sale and therefore king did not apply ward v commissioner t c pincite similarly the transaction here cannot be characterized as arms-length taxpayer as trustee of both trusts was dealing with herself there was no arm’s length negotiation further prior to the sale taxpayer transferred the trust b assets to the partnership tam-118335-02 taxpayer argues that the clause at issue in this case is distinguishable from those presented in procter ward and revrul_86_41 as discussed above in the statement of the facts under the formula the portion of the percent limited_partnership_interest subject_to the sale will not be adjusted based on a final_determination of the gift_tax value of the property subject_to the sale but rather based on the finally determined gift_tax value of the percent limited_partnership_interest taxpayer transferred to the irrevocable_trust on date thus the taxpayer argues that unlike the situations presented in procter and ward the service can contest the value of the percent gift in court if necessary the court will not be called upon to render a moot decision nor does the clause purport to void a judgment because the court’s decision regarding the value of the percent gift could result in a gift_tax deficiency in this case the gift of the percent interest and the sale to irrevocable_trust were part of an integrated transaction the taxpayer has placed an insignificant portion of the transaction at issue in order to circumvent well-established case law that has developed regarding savings clauses we do not believe the courts would permit these decisions to be so easily avoided for example in procter under the clause at issue the gift was revoked to the extent it was finally determined that the gift was subject_to gift_tax the court determined that the savings_clause device was contrary to public policy it is doubtful that the court would have reached a contrary conclusion if the gift was revoked in its entirety but for dollar_figure thus creating the potential for a nominal deficiency in the event the service contests the matter such a provision would have the same effect of discouraging the collection of tax by public officials and would constitute the same trifling with the judicial process as the actual clause involved in procter accordingly we do not believe the clause at issue is in any meaningful way distinguishable from those presented in procter and ward taxpayer also argues that the service has sanctioned the use of valuation with the goal of depressing the value of the assets so that irrevocable_trust could acquire the interests at a reduced price taxpayer’s transfer of her assets to partnership before the sale and the use of the adjustment clause indicate that taxpayer was more concerned with the transfer_tax consequences of the transaction than with obtaining a reasonable price for her assets see 82_tc_239 n 2in addition as noted above the clause becomes operative to adjust the portion of the limited_partnership_interest subject_to the sale only if the gift_tax value of the percent limited_partnership_interest is adjusted thus if the service chooses not to contest the reported value of the percent limited_partnership_interest and instead focuses its resources on the sales transaction then that value would be utilized under the formula in determining the interest subject_to the sale the formula would not require any reconveyance of the percent limited_partnership_interest even if the value of the percent interest was adjusted tam-118335-02 formula clauses in other situations for example testamentary marital_deduction formula clauses pursuant to which the amount of the marital bequest and the amount of the marital_deduction allowable under sec_2056 fluctuates depending on the value of the gross_estate as finally determined for estate_tax purposes are widely used in order to take maximum advantage of the marital_deduction and the unified_credit available under sec_2010 similarly sec_25_2702-3 provides that the retained annuity in a grantor_retained_annuity_trust may be a specified fraction or percentage of the initial fair_market_value of the trust as finally determined for federal tax purposes taxpayer argues that these clauses that adjust the value of a testamentary or inter_vivos gift based on the transfer_tax value of the property as finally determined have the same operative effect as the clause at issue in this case however in order for most estates to take maximum advantage of the marital_deduction and unified_credit as intended by congress utilization of a funding formula_clause either for the marital bequest or the credit_shelter_trust is a necessity that is full utilization of these benefits is dependent on the value of the testator’s property as determined for estate_tax purposes on the date of death or alternate_valuation_date a testator cannot anticipate when he or she will die or the value of the property at the time of death further in the case of certain assets such as an interest in a closely-held business opinions can reasonable differ as to value it is not feasible to continuously redraft testamentary instruments each time asset values change or to account for differences of opinion that may arise in the valuation process thus utilization of a testamentary marital_deduction or credit shelter valuation formula_clause is the only practical way a testator can take full advantage of these congressionally authorized benefits similarly the formula for defining a retained annuity contained in sec_25 b ii b sanctions a practical method which when utilized in a bona_fide manner enables a donor to take advantage of a congressionally approved mechanism for transferring a remainder_interest in trust property in situations where assets that may be difficult to value such as real_estate or stock in a closely_held_business are transferred to the trust further this regulation should not be viewed as sanctioning the utilization of the formula to zero-out a gift as is the case in the situation presented here the preamble accompanying the promulgation of this regulation explicitly expresses concern regarding the use of grantor retained annuity trusts that are structured such that the value of the remainder_interest and thus the amount_of_the_gift is zero or of nominal value relative to the total amount transferred to the trust the preamble states that the service and treasury view these gift arrangements as contrary to the principles of sec_2702 see preamble to t d 1992_1_cb_316 we believe the legitimate and accepted uses of formula clauses as a practical way to implement congressionally sanctioned tax benefits are in stark contrast to the situation presented in the instant case the creation of the partnership and the use of the valuation formula_clause in the sale of the partnership interests are all part of an integrated transaction the primary purpose of which is to transfer assets to the natural objects of taxpayer’s bounty at a discounted value while foreclosing any realistic opportunity to challenge the transaction the taxpayer created and funded the limited_partnership primarily if not solely to generate valuation discounts with the goal of tam-118335-02 enabling her irrevocable_trust to acquire the interests at a reduced purchase_price taxpayer employed the formula_clause as part of the transaction in an attempt to ameliorate any adverse consequences if the service challenged the transaction and thereby to discourage any such challenge the clause does not serve a legitimate purpose such as ensuring that the purchase_price accurately reflects fair_market_value rather the clause recharacterizes the nature of the transaction in the event of a future adjustment to the value of the partnership interests by the service under these circumstances the adjustment clause should not be effective for gift_tax purposes caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
